     CASE 0:98-cr-00137-DSD-AJB Document 980 Filed 08/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              Criminal No. 98-137(4) DSD

UNITED STATES OF AMERICA,

                             Plaintiff,
                                                   ORDER FOR APPOINTMENT
       v.                                               OF COUNSEL

ALFREDO PRIETO,

                             Defendant.


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that Douglas Altman, Attorney ID 13845X, a

member of the CJA Conflicts Panel for the District of Minnesota, is appointed under 18

U.S.C. § 3006A.




Dated: August 12, 2020                         s/David S. Doty
                                               David S. Doty, Judge
                                               United States District Court
